No. 13919

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                            1978


GEORGE D. McGRATH,
                     Petitioner and Respondent,


RAYMON E. DORE, Director
Montana Department of Revenue,
                     Respondent and Appellant.


Appeal from:   District Court of the Second Judicial District,
               Honorable James Freebourn, Judge presiding.
Counsel of Record:
   For Appellant:
         R. Bruce McGinnis, Dept. of Revenue, Helena, Montana
   For Respondent:
         Barry J. Hjort, Helena, Montana
         Cause submitted on briefs.


                              Submitted:     April 5, 1978
                                 Decided:   JUL 1 2 1378
Filed:
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.


        P e t i t i o n e r brought t h i s a c t i o n i n t h e District Court,

S i l v e r Bow County, s e e k i n g a w r i t of mandamus and a d e c l a r a -

t o r y judgment a g a i n s t r e s p o n d e n t Department of Revenue.

Respondent moved f o r a change of venue t o L e w i s and C l a r k

County.        The D i s t r i c t C o u r t , Honorable James D. Freebourn

p r e s i d i n g , d e n i e d t h e motion.      Respondent a p p e a l s .

        The p e r t i n e n t f a c t s a r e :

        P e t i t i o n e r i s t h e S i l v e r Bow County A s s e s s o r .        By h i s

a p p l i c a t i o n f o r a w r i t of mandamus and a f f i d a v i t i n s u p p o r t ,

p e t i t i o n e r c o n t e n d s r e s p o n d e n t i s r e s p o n s i b l e t o pay him

t h e f u l l amount of h i s s a l a r y , a l l e g e d t o b e $13,347 p e r

y e a r , and h a s r e f u s e d t o do s o .        Respondent p a i d p e t i t i o n e r

a t a r a t e of o n l y $12,706 p e r y e a r .

        R e s p o n d e n t ' s motion f o r change of venue and t h e a f f i -

d a v i t of i t s d i r e c t o r a l l e g e t h a t a l l p a y r o l l f u n c t i o n s of

t h e Department of Revenue a r e c a r r i e d o u t a t i t s h e a d q u a r t e r s

i n Lewis and C l a r k County.

        The s i n g l e i s s u e i s whether t h e D i s t r i c t C o u r t e r r e d i n

denying r e s p o n d e n t ' s motion f o r change of venue.

        The p a r t i e s a g r e e t h a t s e c t i o n s 93-2906(1) and 93-

2 9 0 2 ( 2 ) , R.C.M.    1947, a r e a p p l i c a b l e t o a d e t e r m i n a t i o n of

p r o p e r venue i n t h i s c a s e .       S e c t i o n 93-2906(1) p r o v i d e s :

        "The c o u r t o r t h e judge must, on motion,
        change t h e p l a c e of t r i a l i n t h e f o l l o w i n g
        cases:

        " 1 . When t h e c o u n t y d e s i g n a t e d i n t h e com-
        p l a i n t i s n o t t h e proper county."

        S e c t i o n 93-2902(2) p r o v i d e s :

        " A c t i o n s f o r t h e f o l l o w i n g c a u s e s must b e
        t r i e d i n t h e c o u n t y where t h e c a u s e , o r
        some p a r t t h e r e o f , a r o s e , s u b j e c t t o t h e
        l i k e power of t h e c o u r t t o change t h e
        p l a c e of t r i a l :
        "2. A g a i n s t a p u b l i c o f f i c e r , o r p e r s o n s
        s p e c i a l l y appointed t o execute h i s d u t i e s
        f o r a n a c t done by him i n v i r t u e of h i s
        o f f i c e ; o r a g a i n s t a p e r s o n who, by h i s
        command o r i n h i s a i d , does a n y t h i n g
        t o u c h i n g t h e d u t i e s of such o f f i c e r . "

        The Department of Revenue c o n t e n d s t h e c a u s e of a c t i o n

a r o s e i n Lewis and C l a r k County b e c a u s e t h e a l l e g e d wrongful

a c t s by d e p a r t m e n t o f f i c i a l s o c c u r r e d i n t h a t c o u n t y .   Peti-

t i o n e r responds t h a t t h e s a l a r y w a s a l l e g e d l y s e t i n S i l v e r

Bow County, and t h e wrong o c c u r r e d when p e t i t i o n e r r e c e i v e d

h i s check f o r t h e wrong amount, a l s o i n S i l v e r Bow County.

        There i s no d i s p u t e t h a t a change o f venue p u r s u a n t t o

t h e s t a t u t e s h e r e t o f o r e n o t e d i s n o t a m a t t e r of d i s c r e -

t i o n w i t h t h e D i s t r i c t C o u r t , b u t i s mandatory i f t h e

c o u n t y i n which t h e a c t i o n was f i l e d " i s n o t t h e p r o p e r

county."        G u t h r i e v . Montana Department of H e a l t h and

Environmental S c i e n c e s ,          (1977) ,             Mon t   . -, 561 P.2d
913, 34 St.Rep.            155, 159.

        Our d e c i s i o n i n G u t h r i e a l s o e s t a b l i s h e s t h e g e n e r a l

t e s t r e l a t i n g t o p r o p e r venue:

        "Thus t h e answer t o t h e q u e s t i o n of p r o p e r
        venue under s e c t i o n 9 3 - 2 9 0 2 ( 2 ) , R.C.M.        1947,
        l i e s i n t h e a n a l y s i s o f two d e p e n d e n t v a r i -
        a b l e s , t h e n a t u r e of t h e c a u s e of a c t i o n
        and t h e t i m e and p l a c e where it s p r i n g s
        i n t o existence."           561 P.2d 916.

        The c a u s e of a c t i o n h e r e i n , a l t h o u g h i n c o r p o r a t i n g a

c l a i m f o r r e l i e f i n t h e form of d e c l a r a t o r y judgment, i s

e s s e n t i a l l y one of mandamus.            W e note t h e D i s t r i c t Court

found a s a f a c t t h a t t h e i n s t a n t a c t i o n i s f o r mandamus.

I t i s c l e a r p e t i t i o n e r s e e k s t o e s t a b l i s h a d u t y on t h e

p a r t of t h e r e s p o n d e n t t o pay t h e f u l l amount of h i s s a l a r y ,

and t h e n e g l e c t o r r e f u s a l of t h e r e s p o n d e n t t o do s o .
     It is the general rule that venue in a mandamus action
is proper in the county where the public official, whose act
the petitioner seeks to compel, resides.   In Lunt v. Divi-
sion of Workmen's Compensation, (1975), 167 Mont. 251, 537
P.2d 1080, the plaintiff applied for a writ of mandate to
compel the Division to set a hearing on his claim for com-
pensation benefits.   This Court held venue was proper in
Lewis and Clark County, where the Division is headquartered
and from which it operates, rather than the county in which
the hearing would take place.   In so holding, the Court
relied on State ex rel. State Dry Cleaners' Board v. Dis-
trict Court, (Okla. 1959), 340 P.2d 939, 942, which held:
    "I* * * Since the cause of action arises
    where the neglect or refusal on the part of
    the public official takes place, it might
    be argued that the alleged neglect in this
    case took place in Nowata County where the
    Board failed to hold the hearing. However,
    we are of the opinion that in an action for
    mandamus the cause of action arises in the
    county where the public official officially
    resides. It is at that place where he of-
    ficially refuses to act or neglect to act.'"
    167 Mont. 254.
     In discussing our holding in Lunt in the case of
Guthrie, we stated:
     "* **[In Lunt] the action was for mandamus.
    It is difficult to imagine mandamus, based
    as it is on neglect or refusal by a public
    official to perform a ministerial duty,
    which did not arise as the Court said in
    Lunt I"* * * in the county where the public
    official officially resides. It is at that
    place where he officially refuses to act or
    neglects to act."'" 561 P.2d 916.
    Here, petitioner contends the alleged wrong occurred in
Silver Bow County when petitioner began receiving paychecks
for less that the claimed amount.   We conclude, however, that
the alleged wrongful act on the part of respondent, i.e.,
the neglectful or intentional failure to pay the full amount
of wages allegedly due petitioner, occurred in Lewis and
Clark County, hence giving rise to petitioner's cause of

action in mandamus.

     The District Court erred in denying respondent's
motion for a change of venue.    The cause is reversed.




We Concur:
                         /       I

    g i e f justice




     Justices                /